Citation Nr: 0937113	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-24 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which denied 
claims for service connection for bilateral hearing loss, 
tinnitus, and ulcerated colitis.

In June 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Waco, Texas RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for ulcerative 
colitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative medical 
evidence of record to have bilateral hearing loss that is 
etiologically related to a disease, injury, or event in 
service.  

2.  The Veteran is not shown by the most probative medical 
evidence of record to have tinnitus that is etiologically 
related to a disease, injury, or event in service.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, and 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, and 4.87 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A February 2005 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against these claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA and private medical records are in the file.  All 
records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided VA audiological and ear disease 
examinations in February 2006, which addressed his claims for 
service connection for bilateral hearing loss and tinnitus.  
The examiner at the audiological examination conducted the 
appropriate diagnostic tests and studies.  The examiner at 
the ear disease examination reviewed the claims file, to 
include the results from these diagnostic tests and studies, 
and noted the Veteran's complaints and pertinent service 
history.  The Board finds these examination reports and 
opinion to be thorough and complete.  Therefore, the Board 
finds these examination reports and opinion are sufficient 
upon which to base a decision with regard to these claims.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently 
experiences hearing loss and tinnitus as a result of his 
active duty service.  Specifically, he indicated at the June 
2009 hearing that he was exposed to noise from loud machines 
in cramped quarters for 8 to 12 hours at a time during 
service without hearing protection.  

A review of the Veteran's service treatment records reveals 
no complaints or treatment for tinnitus or hearing loss of 
either ear. 


A June 1969 pre-induction audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
 5
 5
 5
X
10
LEFT
15
15
 10
X
25
Speech recognition ability was not recorded.  

A July 1971 separation audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
 10
0
X
5
LEFT
10
10
5
X
0
Speech recognition ability was not recorded.  

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable 
degree within one year of discharge from active duty.  As 
such, service connection for hearing loss cannot be granted 
on presumptive basis.  

With respect to granting service connection on a direct 
basis, the Board notes that the Veteran underwent a VA 
audiological examination in February 2006, at which an 
audiological summary report of examination for organic 
hearing loss reflected pure tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
40
30
25
25
20
LEFT
40
35
20
25
25
Speech recognition ability was 100 percent bilaterally.  As 
the auditory threshold reached a level of 40 for 1 frequency 
bilaterally, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 have been met bilaterally.

In February 2006, the Veteran also underwent an ear disease 
examination.  The examiner noted the Veteran's reports of 
working with teletype and electronic machines in 
communication centers while on active duty.  The Veteran 
reported that ear protection was not required.  The Veteran 
also reported that there was low-level background noise, 
which required individuals to speak somewhat louder than 
normal, and that he spent a couple of days on rifle ranges 
without ear protections.  The Veteran denied significant non-
military noise exposure.  The Veteran provided a long history 
of bilateral progressive hearing loss, which he feels had its 
onset while he was on active duty, and a 30-year history of 
bilateral progressive tinnitus, which he indicates is now 
constant.  

The examiner diagnosed the Veteran with bilateral low 
frequency sensorineural hearing loss and bilateral constant 
tinnitus.  He noted that a review of the Veteran's service 
treatment records revealed absolutely nothing that would 
reflect complaints or treatment for tinnitus or hearing loss.  
Furthermore, the Veteran was noted to have completely normal 
audiometric thresholds recorded throughout military service, 
including separation from service.  The examiner indicated 
that it would seem apparent that the Veteran's decline in 
audiometric thresholds occurred subsequent to separation from 
service in 1971.  The examiner then opined that the Veteran's 
current hearing loss is not related to military service and 
not related to military acoustic trauma.  He went on to state 
that, based on the Veteran's history of military noise 
exposure, it would not seem apparent that the Veteran has, in 
fact, had significant military noise exposure.  However, even 
if the Veteran had excessive military noise exposure, the 
examiner stated that he would still be unable to establish a 
nexus between military acoustic trauma and current hearing 
loss.  He further stated that the Veteran's current tinnitus 
would not be related to military service.  The examiner 
opined that the most likely etiology of the Veteran's current 
tinnitus would be related to his current hearing loss.  
However, there is "every indication that neither hearing 
loss nor tinnitus was incurred while on active duty."  
Hearing loss caused by acoustic trauma occurs at the time of 
exposure, or at least in that time frame, and does not occur 
at a later time.  The examiner again emphasized that no nexus 
is present between military service and hearing loss and/or 
tinnitus.    

The claim file also contains private treatment records.  In a 
September 1998 private treatment record from Southwest 
Medical Associates, the Veteran complained of a little 
tinnitus in his right ear that had been going on for a few 
weeks.  In an October 1998 treatment record from this 
facility, the examiner noted that, basically, the Veteran's 
hearing was the same in both ears, and there was definitely 
no marked hearing loss in the right ear.  

In a December 2005 private treatment record from Texas Health 
Care, P.L.L.C., a physician noted that the Veteran has a 
history of loud noise exposure in the military.  The 
physician noted that he reviewed old audiograms and medical 
records dating back to the time of his discharge from the 
military in 1971.  The physician noted that the audiograms 
that the Veteran presented for examination from the past 
indicate that he left the military with normal hearing 
bilaterally through the speech frequencies.  Noise damage 
typically affects the higher frequencies at 3000 and 4000 
Hertz and produces a characteristic appearance strongly 
suggestive of noise induced hearing loss.  The physician 
stated that the Veteran clearly does not have this type of 
hearing loss.  In fact, most of his hearing loss is in lower 
frequencies.  Based on the available audiograms, the 
physician determined that the Veteran has a bilateral hearing 
impairment rated at 10 percent according to the Guides to 
Evaluation of Permanent Impairments, Third and Fourth 
Editions, as published by the AMA.  The physician determined 
that it is less likely than not that his hearing loss is 
related to his noise exposure during his time in the service.  
He further noted that tinnitus is commonly caused by 
excessive noise exposure and determined that it is as likely 
as not that his noise exposure contributed to his tinnitus. 

In a June 2009 private treatment record from Denton Hearing 
Health Care, an audiologist noted the Veteran as having 
moderate low frequency sensorineural hearing loss in both 
ears.  The audiologist noted that the Veteran worked in 
communications and was exposed to excessive noise levels from 
machinery and transmission noise while in the military.  He 
was also exposed to excessive noise levels from rifle fire 
during basic training.  The Veteran reported experiencing 
chronic and constant bilateral tinnitus.  The Veteran 
reported that he has not been exposed to excessive 
occupational or recreational noise levels since his military 
service.  The Veteran also reported that his tinnitus began 
while he was in the military but that he did not report it.  
The audiologist noted that she was unable to review military 
service records, as none were made available to her.  Based 
upon her interview with the Veteran regarding his noise 
exposure while in the service and lack of occupational or 
recreational noise exposure, she opined that it is at least 
as likely as not that his hearing loss was contributed to by 
excessive noise exposure while in the military.  

The Board notes that the claims file clearly contains 
conflicting opinions regarding the etiology of the Veteran's 
tinnitus and bilateral hearing loss. The Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

With respect to the June 2009 private opinion from the 
audiologist at Denton Hearing Health Care, this opinion was 
not based on a complete review of the claims file or the 
Veteran's service treatment records.  Furthermore, it appears 
that this audiologist based her opinion heavily on the 
Veteran's self-reported lay history.  The mere recitation of 
a Veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  In addition, 
medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Therefore, the Board finds that this opinion is 
not probative. 

With respect to the December 2005 private treatment record 
from Texas Health Care, P.L.L.C., the Board notes that the 
examiner indicated that he reviewed old audiograms and 
medical records.  However, he did not specifically indicate 
that he reviewed the entire claims file.  Furthermore, in 
linking the Veteran's tinnitus to his active duty service, 
the physician indicated that tinnitus is commonly caused by 
excessive noise exposure.  The Board finds this to be a very 
general statement and not specific to the Veteran's case. 
Additionally, this examiner did not address the fact that the 
medical evidence of record was negative for any complaints of 
tinnitus for approximately 28 years after service and, when 
the Veteran did complain of tinnitus in September and October 
1998 private treatment records from Southwest Medical 
Associates, he indicated that he had a little tinnitus in his 
right ear that had been present for a few weeks.  He gave no 
indication that it had been bothering him for nearly 30 
years.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).   Therefore, due to a lack of a detailed 
rationale specific to the Veteran's case and a lack of 
consideration of a nearly 30 year gap in history for 
complaints of tinnitus, the Board does not find this positive 
opinion with respect to the Veteran's tinnitus to be 
probative.  
 
With respect to the February 2006 VA opinion, the Board notes 
that the examiner indicated that he reviewed the claims file.  
He also offered a detailed rationale for his opinions.  
Additionally, he specifically addressed the December 2005 
private opinion and indicated that he believed the rationale 
that tinnitus is commonly caused by excessive noise exposure 
does not meet the minimum standard required to establish a 
nexus opinion. He further indicated that, even if the Veteran 
had excessive military noise exposure, his tinnitus would 
most likely be caused by his current hearing loss, which was 
determined in both the December 2005 and the February 2006 
opinions to be unrelated to service.  Therefore, in light of 
the detailed rationale set forth in the February 2006 VA 
examination report, the Board finds this opinion to be the 
most probative of record.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  As the most probative medical opinion of record 
reflects that the Veteran's tinnitus and bilateral hearing 
loss are not related to his military service, the Veteran's 
claims must fail.  See Hickson, supra. 

The Board acknowledges the Veteran's contentions that he has 
tinnitus and bilateral hearing loss as the result of his 
active duty service.  However, the most probative medical 
evidence of record does not support these contentions.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

Accordingly, the Board must conclude that service connection 
is not warranted for bilateral hearing loss or tinnitus.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to these claims 
because the preponderance of the evidence is against the 
claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran is seeking entitlement to service connection for 
ulcerative colitis.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.
	
The Veteran asserted on his July 2006 VA Form 9 Appeal that 
he had gastritis during active duty, which went untreated, 
and subsequently developed into irritable bowel syndrome, 
which also went untreated during service.  He contends that 
his irritable syndrome then progressed to its present 
condition of ulcerative colitis.

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of ulcerative 
colitis.  The claims file does, however, contain a June 1970 
service treatment record, in which the Veteran complained of 
abdominal cramping.  He was diagnosed with gastroenteritis.  

The Board notes that the Veteran underwent a VA examination 
in October 2006.  The examiner reviewed the claims file and 
noted the Veteran's complaints of symptoms of passing loose 
stools and abdominal cramps when he was in basic training in 
1969.  The examiner noted that the Veteran's service 
treatment records reflect an episode of gastroenteritis in 
1970.  The Veteran reported that, over the years, he 
continued to have the symptoms and, in 1990, he went to see 
his primary care physician when he began having blood in his 
stools.  He was diagnosed with ulcerative colitis.  The 
examiner noted that the Veteran underwent a complete 
proctectomy with ileostomy in May 2003.  In summary, the 
examiner noted that the Veteran reported symptoms of 
abdominal pain and loose stools starting in 1969.  In 1991, 
he saw a physician, who diagnosed him with ulcerative 
colitis.  He was treated for gastroenteritis in 1970.  The 
examiner noted that the Veteran's symptoms worsened over the 
years, eventually requiring a complete proctectomy and 
ileocecostomy.  He noted that, at present, his symptoms are 
under control after his surgery.  The examiner concluded by 
stating that the evidence is insufficient to render an 
opinion, without resorting to mere speculation, to say that 
his ulcerative colitis is a continuation of his symptoms that 
he had in service, as no further workup was done at that time 
and he said the symptoms were the same since 1969 and 
gradually worsened until 2003 when he needed surgery. 

Therefore, as the examiner at the October 2006 VA examination 
did not render an opinion regarding the etiology of the 
Veteran's ulcerative colitis and its possible relation to 
service, and the claims file contains no other opinions with 
respect to this matter, the Board finds that the necessity 
for a new VA examination is shown for the proper assessment 
of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As 
such, this issue must be remanded in order to schedule the 
Veteran for a new VA examination to determine whether he 
currently has ulcerative colitis and, if so, whether this 
ulcerative was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for ulcerative colitis.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the Veteran 
currently has ulcerative colitis.  If 
so, an opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's ulcerative colitis 
was incurred in or aggravated by a 
disease or injury in service. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide complete 
rationales for any opinions provided.
2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the December 
2006 supplemental statement of the case 
(SSOC).  If the benefit sought on 
appeal remains denied, he should be 
provided a SSOC, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran 
and his representative have been given 
the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


